Title: To Benjamin Franklin from Landais, 17 February 1779
From: Landais, Pierre
To: Franklin, Benjamin


Excellency
Brest feby 17th 1779.
I have the honour to acquaint you that I recieved a letter from John Lotcher Mr of the Victoria one of the two Swedish Ships that I Sent to france to be Examined; he write me he arrived at Bas Island, nigh Morlaix, the 15th, that he had lost Sight of the Snow Anna louisa the other Ship, the night of the 6th in a fogg, and never Saw her Since.

I am waiting for your orders which I expect every moment by the return of Mr Winchship, whom I Sent you as an Express with the Paquets that I had to deliver you.
I am Your Excellency Most Obeidient humble Servant
P: Landais
His Excellency Benjamin Franklin
 
Endorsed: Capt. Landais Feb. 17. 79
